DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-11, 13-24 and 33-39 have been considered but are moot because the new ground of rejection relies upon a different combination of references for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 33 is objected to because of the following informalities:  “currently” should be “current”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 14 already appear in that of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreps et al (US 8,766,675) in view of Yanagihara et al (US 6,407,617).
For claim 9, Dreps teaches an overshoot current detection circuit, comprising: 
a biasing sub-circuit (P6, R3, R4 and the circuit not shown which generates VGN2) adapted to be coupled to a clamping circuit (N2, P4, N4, P2, N6); 
a transistor (N3) having a first current terminal (terminal directly connected to VGN1), a second current terminal (terminal directly connected to VGN2), and a control terminal (gate terminal), the control terminal coupled to the biasing sub-circuit (as explained below); 
a resistor (R1) coupled to the first current terminal of the transistor (as understood by examination of Figure 3); and 
a comparison device (N1) coupled to the first current terminal of the transistor  and to the resistor (as understood by examination of Figure 3).
Dreps teaches in col. 5, lines 53-64 that:
“According to aspects of the invention, P4 is used to affect the clamping performance of the pull up portion 70 during an undervoltage event. In implementations, a setup time is needed when Vin drops from 4.6V to -1.0V within 4 ns (as indicated in FIG. 2). Thus, there is overshoot or undershoot on dp/dn, and there is much more current consumption when there is a transition of Vin than when Vin is stable. P4 is connected to provide a parallel cut-in path to provide additional voltage protection for N1, and tunes the internal node biasing to reduce the overvoltage by about 200-300 mV, thus improving reliability of the protection circuit 15. N4 in pull down portion 55 provides similar voltage protection for P1.”
Thus, during normal operation (i.e., not during an overvoltage or undervoltage event), P4 is off such that node 50 is connected to the biasing sub-circuit (R3 via N1) and the gate of transistor N3.
Dreps fails to distinctly disclose:
the biasing circuit comprising a diode adapted to be coupled to the clamping circuit; and
the control terminal coupled to the diode.
It is noted that Dreps’ biasing circuit comprises a diode-connected transistor (P6).
However, Yanagihara teaches (Figures 1 and 11) substituting a diode-connected transistor (Tr103 of prior art Figure 11) for a pair of series-connected Schottky diodes (D1 and D2 of Figure 1).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to substitute Dreps’ diode-connected transistor P6 with a pair of series connected Schottky diodes as taught by Yanagihara since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
The combination of Dreps and Yanagihara as defined above teaches:
the biasing circuit comprising a diode (one of the diodes implementing P6) adapted to be coupled to the clamping circuit (via N2); and
the control terminal of the transistor is coupled to the diode (the gate of N3 is directly connected to node 50 and the both of the diodes implementing P6 are in series with node 50).
For claim 10, the combination of Dreps and Yanagihara as defined above further teaches:
the comparison device is configured to output a signal indicative of an on state or an off state of the transistor (as understood by examination of Figure 3 and by col. 5 lines 10-52).
For claim 11, the combination of Dreps and Yanagihara as defined above further teaches:
the transistor is an n-type metal oxide semiconductor field effect transistor (as understood by examination of Figure 3).
For claim 13, Dreps further teaches:
the resistor is a first resistor and the biasing sub-circuit comprises: 
a second resistor (R3) coupled to a supply voltage (VDD) and the diode (as understood by examination of Figure 3); and 
a third resistor (R4) coupled to the diode (as understood by examination of Figure 3) and a common mode node (ground).
For claim 14, Dreps further teaches:
the control terminal of the transistor is coupled to the diode (as understood by examination of Figure 3).
For claim 15, Dreps further teaches:
an output of the comparison device is provided to a driver circuit (25 of Figure 1).
Allowable Subject Matter
Claims 16-24 and 33-39 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849